UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 11-4593
                                      ___________

                    FRED CLAYWORTH, individually and as parent
                           and natural guardian of G.H.,

                                                             Appellant

                                            v.

         LUZERNE COUNTY, PENNSYLVANIA; LUZERNE COUNTY
     CHILDREN & YOUTH SERVICES; FRANK CASTANO; JOSEPH KLOSS;
         JOHN KOSLOSKI; TARA MCCUTCHEON; WILMA SNOPEK;
                         JOANNE VAN SAUN


              Before: FUENTES, HARDIMAN and ROTH, Circuit Judges


                                       ORDER


       The petition for rehearing filed by Appellant having been submitted to the judges
who participated in the decision of this court, it is hereby ORDERED that the petition for
panel rehearing is GRANTED. The opinion and judgment filed February 5, 2013 is
hereby VACATED, and a new opinion and judgment will issue forthwith.


                                                  By the Court,


                                                  /s/ JANE R. ROTH
                                                  Circuit Judge


Dated: May 15, 2013

Tnh/cc: All Counsel of Record